Exhibi 10.5
 
 
 

 
ASTRATA (SINGAPORE) PTE LTD
 
as Chargor
 
And
 
FAME TRADING LTD.
 
as Lender
 
DEBENTURE
 
 

 
 

--------------------------------------------------------------------------------

 

 




CONTENTS
Execution Copy


Clause
 
Heading
 
Page
   
1.
 
Definitions
    1-2    
2.
 
Facility
    3    
3.
 
Charge
    3    
4.
 
Position of Other Security
    4    
5.
 
Continuing Security
    4-5    
6.
 
Covenants and Undertakings
    5-7    
7.
 
Events of Default
    7-8    
8.
 
Powers of The Lender on Default By The Chargor
    8-9    
9.
 
Representations and Warranties
    9-10    
10.
 
Appointment of Receiver
    11    
11.
 
Receiver
    11-13    
12.
 
Power of Attorney
    13    
13.
 
Application of Monies By Receiver
    13-14    
14.
 
Appointment of Receiver Not Affecting Other Powers
    14    
15.
 
Appointment of Lender As Attorney In Fact
    14    
16.
 
No Enquiry By Third Pasty
    14    
17.
 
Waiver Not To Prejudice Rights of The Lender
    14-15    
18.
 
Indulgence
    15    
19.
 
Rights of The Lender
    15    
20.
 
Payment
    16    
21.
 
Remedies and Waivers
    16    
22.
 
Indemnity
    16-17  




 
 

--------------------------------------------------------------------------------

 







CONTENTS
Execution Copy


Clause
 
Heading
 
Page
   
23.
 
Calculations
    17    
24.
 
Assignment
    17    
25.
 
Notices and Disclosures
    18    
26.
 
Partial Invalidity
    19    
27.
 
Counterparts
    19    
28.
 
Governing Law and Jurisdiction
    19  








 
 

--------------------------------------------------------------------------------

 



THIS DEBENTURE is made the 18th day of May 2009


BETWEEN


A. 
ASTRATA (SINGAPORE) PTE LTD (the "Chargor", which expression shall unless the
context otherwise requires, include its successors and permitted assigns), a
company incorporated in the Republic of Singapore and having its registered
office at 135 Joo Seng Road #02-01, Singapore 368363.



AND


B. 
FAME TRADING LTD (the "Lender”, which expression shall unless the context
otherwise requires, include its successors and permitted assigns, a company
incorporated in British Virgin Islands and having its registered office at Akara
Building, 24 De Castro Street, Wickhams Cay 1, Road Town, Tortola, British
Virgin Islands.



WHEREAS


(1) 
The Lender has, at the request of the Chargor, agreed to make available to the
Chargor, inter alia, theFacility (as hereinafter defined) on the terms and
conditions contained in the Transaction Documents (as hereinafter defined).



(2) 
As a condition precedent to and security for the grant of the Facility. the
Charger has agreed, inter alia, to execute a floating charge over the Charged
Property (as hereinafter defined) in favour of the Lender, as security for the
payment and repayment by the Charger of the Total Indebtedness (as hereinafter
defined).



NOW THIS DEBENTURE WITNESSETH as follows:


1. 
DEFINITIONS



(A) 
Interpretation : In this Debenture, except to the extern that the context
otherwise requires all words and expressions as defined in the Facility
Agreement shall have the same meanings when used or referred to herein and in
addition. the following words or expressions shall have the following meanings
respectively.



"Business Day" means a thy on which the banks are open for business in United
States of America and Singapore except Saturday-s, Sundays and public holidays
in the said countries;


“Charged Property" means the property and assets of the Chargor charged pursuant
to Clause 3 hereof:


“Event of Default" means any one of the events mentioned in Clause 7 or any
event or circumstance which, with the giving of any notice, and/or the lapse of
any period of time, and/or the fulfilment of any other requirement could become
in the view of the lender one of the events mentioned in that Clause;


"Facility Agreement" means the facility agreement to be executed by the Lender
and the Borrower contemporaneously with the execution of this Debenture;


"Lien" means any mortgage, deed of trust, charge, pledge, lien, attachment,
encumbrance or other security interest or any segregation of assets or revenues
or other preferential arrangement (whether or not constituting a security
interest and whether or not enforceable in law) with respect to any present or
future assets. revenues or rights to the receipt of income of the party referred
to in the context in which the term is used;


 

 
Page 1 of 23

--------------------------------------------------------------------------------

 





"Receivables" means all rights now owned or hereafter acquired or created, to
payment under any contract not yet earned by performance, all book debts,
invoice debts, contract rights, accounts, notes, bills, acceptances and other
forms of obligation raised by or owing to the Chargor (including all rights to
receive pay-merits under presently existing or hereafter acquired or created
letters of credit) or by virtue of goods sold or leased, services rendered
whether or not evidenced by any writing. and all extensions and renewals of any
of the above;


"Total Indebtedness" has the meaning ascribed to it in the Facility Agreement;


“Facility" has the meaning ascribed to it in the Facility Agreement; and


“Transaction Documents” has the meaning ascribed to it in the Facility
Agreement.


(B) 
Miscellaneous :



(i) 
References to the "Debenture” include references to any deed or other document
executed in order to perfect the security hereby constituted or in pursuance of
any of the provisions contained or incorporated herein;



(ii) 
Any reference to a "Receiver" includes a reference to a “Receiver and Manager"
or "Manager";



(iii) 
Words importing the singular number include the plural number and vice versa.
and words importing a particular gender include any other gender;



(iv) 
The words "hereof”, “hereon" and "hereunder" and words of similar import refer
to this Debenture as a whole and not to any particular provision of this
Debenture;



(v) 
The headings to the Clauses hereof shall not be deemed to be a part thereof or
be taken in consideration in the interpretation or construction thereof or of
this Debenture;



(vi) 
References herein to Clauses, Schedules and Appendices are references to
Clauses, Schedules and Appendices of this Debenture;



(vii) 
References to documents include amendments, modification, variations,
replacements and supplements thereto;



(viii) 
References to statutes and other legislation include re-enactments and
amendments thereof and include any subordinate legislation made under any such
statute;



(ix) 
References to a party include its permitted assigns and transferees and its
successors in title; and



(x) 
References to a “person" includes any individual, company, corporation, firm
partnership, joint venture, association, organisation, trust, state or agency of
a state (in each case, whether or not having separate legal personality).




 
Page 2 of 23

--------------------------------------------------------------------------------

 



-3-


2. 
FACILITY



(A) 
Subject to the provisions of the Transaction Documents. the Lender hereby agrees
to make available to the Chargor the Facility in accordance with the terms of
the Facility Agreement.



(B) 
The Charger hereby covenants and undertakes that it will duly pay to the Lender
the Total Indebtedness.



3. 
CHARGE



(A)
Floating Charge : The Chargor as beneficial owner. and as a continuing security
far the payment and discharge of the Total Indebtedness and for the observance
and performance by the Chargor of all its obligations to the Lender under or in
connection with the Facility. hereby charges and agrees to charge in favour of
the Lender by way of FIRST FLOATING CHARGE the whole of the Chargor's
undertaking and all its property and assets whatsoever and wheresoever present
and future including all its present and future state, right, title and interest
in and to all benefits accrued and to accrue to the Chargor in relation to its
Receivables and cash at bank and all other book and other debts and monetary
claims now or at any time hereafter due or owing (including without limitation,
things in action which may give rise to any debt, revenue or claim) to the
Charger in connection with or in relation to its Receivables together with the
full benefit of all guarantees and securities therefor and indemnities in
respect thereof and all Liens, reservations Untie, rights of tracing and other
rights and remedies enabling the Charger to enforce or obtain the Receivables or
such cash at bank or any such debts or claims, or any crystallization of the
floating charge hereby created. whatsoever and wheresoever present the
undertaking, property, assets and rights comprised within the floating charge
created by this clause hereinafter called the "Charged Property").



PROVIDED ALWAYS THAT from the date hereof the Charger is not to be at liberty to
and shall not create any assignment, mortgage or charge upon and so that no Lien
shall in any case or in any manner arise on or affect any part of the Charged
Property either in priority to or pari passu with or ranking after the charges
hereby created and further that the Chargor shall have no power without the
prior consent of the Lender such consent not to be unreasonably withheld) in
writing to:-


(a) 
(save in favour of the Lender) create, extend or permit to subsist any mortgage
or other fixed security, floating charge, pledge, hypothecation or Lien (other
than a Lien. arising in the ordinary course of business by operation of law) or
other security interest of any kind, whether in any such case ranking in
priority to orpari passu with or after the floating charge created by the
Charger under the preceding provisions of this Clause 3(A); and/or



(b) 
 (save in the ordinary course of business) sell, transfer, assign or part with
in any way or otherwise dispose of, whether by means of one or a number of
transactions related or not and whether at one time or over a period of time,
the whole or any part of the Charged Property, or enter into an agreement (other
than an agreement conditional upon such consent or agreement of the Lender being
obtained) for any such sale, transfer, assignment or other disposal.



(B) 
Continuing Obligations: Notwithstanding anything in this Debenture to the
contrary, all obligations of the Chargor in respect of the Charged Property
shall continue to be the obligations of and shall be promptly and duly performed
and complied with by the Chargor.


 
Page 3 of 23

--------------------------------------------------------------------------------

 



-4-


(C) 
Rights and Privileges : The Charged Property shall be charged in favour of the
Lender together with all rights and privileges connected therewith.



4. 
POSITION OF OTHER SECURITY



(A) 
Debenture Not to Prejudice other Securities : This Debenture is in addition and
without prejudice to nor shall it affect any other charge, mortgage, Lien,
collateral, security or other instruments or letters of set-off which the Lender
may now or hereafter hold from time to time from or on account of the Chargor
nor shall such collateral or other security or any Lien to which the Lender may
otherwise be entitled (including any security, charge or Lien prior to the date
of this Debenture) or the liability of any person or persons not parties hereto
for all or any part of the Total Indebtedness be in any way prejudiced or
affected by this Debenture. The Lender shall have full powers and absolute
discretion to deal with, exchange, release, vary, modify, omit, neglect or
abstain from perfecting or enforcing any such collateral or other securities or
other guarantees or rights which the Lender may now or hereafter have from or
against such person or persons or to give time for payment or any indulgence to
any such other person or persons without discharging or in any way affecting the
Charger's liabilities or the Total Indebtedness or the security created
hereunder. All moneys received by the Lender from the Chargor or any person or
persons liable to pay the same may be applied by the Lender to any account or
item of account or any transactions to which the same may be applicable.



(B) 
Other Securities not to Prejudice Debenture : Nothing contained in any other
charge, mortgage, Lien or security which the Lender holds or may at any time
hold from the Chargor alone or jointly with any other person on any account
whatsoever anywhere whether in or outside Singapore shall prejudice or affect
this Debenture.



5. 
CONTINUING SECURITY



(A) 
 No Discharge by Part Payment : This security shall not be considered as
satisfied by any intermediate payment or satisfaction of the whole or any part
of the Total Indebtedness but shall constitute and be a continuing security to
the Lender and extend to cover all or any of the Total Indebtedness.



(B) 
Avoidance of Security. : No assurance. security or payment which may be avoided
under the Companies Act, Chapter 50 Singapore or under any other provision or
enactment of any jurisdiction relating to bankruptcy, winding up. insolvency or
any analogous proceedings and no release, settlement, discharge or arrangement
which may have been given or made on the faith of any such assurance, security
or payment shall prejudice or affect the right of the Lender to enforce the
security provided hereunder to the full extent or to recover from the Charger to
the full extent as provided for hereunder as if such payment, release,
settlement, discharge or arrangement (as the case may be) had never been
granted, given or made; and any such release, settlement, discharge or
arrangement shall (as between the Lender and the Chargor be deemed to have been
granted, given or made upon the express condition that it shall be wholly void
and of no effect if the payment on the faith of which it was granted, given or
made shall at any time thereafter be void under any such provision as referred
to above so that thereafter the Lender shall be entitled to exercise all their
rights hereunder against the Charger as if such release, settlement. discharge
or arrangement had never been granted, given or made, if in the Lender's
reasonable opinion there is a possibility that any such payment, release,
settlement, discharge or arrangement may be void or avoided, the Lender shall be
at liberty at its absolute discretion to retain the security so created as
security for the Total Indebtedness for a period of six months after the Total
indebtedness have been paid in full.



(C) 
Security to Continue to be Valid and Binding : This security shall continue to
be valid and binding for all purposes notwithstanding:-






 
Page 4 of 23

--------------------------------------------------------------------------------

 



 
(i) 
any change by amalgamation, consolidation, reconstruction, merger,
reorganisation orotherwise which may be made in the constitution of the company
by which the business of the Lender may for the time being be carried on and
shall he available to the company carrying on the business of the Lender for the
time being; or



(ii) 
the insolvency. liquidation or winding-up of the Charger (as the case may be) or
any commencement of any of the foregoing; or



(iii) 
any change in constitution, amalgamation, consolidation, reconstruction, merger
or reorganisation of or affecting the Chargor (as the case may be); or



(iv) 
the illegality, invalidity or unenforceability of or any defect in any provision
of any of the Transaction Documents, the Facility or any other security,
guarantee or indemnity or any of the obligations of any of the parties
thereunder; or



(v) 
any other matter or thing whatsoever.



6. 
COVENANTS AND UNDERTAKINGS



(A) 
Affirmative Undertakings: The Chargor hereby covenants and undertakes with the
Lender that at all times during the continuance of the Transaction Documents and
until the full and final discharge of all the Total Indebtedness, the Charger
shall:-



(i) 
Punctual Payment: punctually pay all amounts due owing or remaining unpaid under
the Transaction Documents on the due dates thereof and in accordance with the
provisions of the Transaction Documents, and the Charger shall also duly
observe, perform and comply with all the terms, conditions, obligations,
undertakings, stipulations and covenants to be observed and performed and
complied with by it in accordance with the Transaction Documents or any other
documents called for by the terms of' the Transaction Documents;



(ii) 
Payments: duly and punctually pay and discharge all rents rates assessments
taxes and governmental charges and all outgoings and all charges payable in
respect of its assets as soon as the same become due and in any event prior to
the date on which penalties become attached thereto, unless and to the extent
only that the same shall be contested in good faith and by appropriate
proceedings and will produce to the Lender on demand all receipts for such
payments and in default of payment or production as aforesaid it shall be lawful
(but not obligatory) for the Lender to pay all or any of such rents rates
assessments taxes and other outgoings and charges on behalf of the Chargor and
thereupon the sums so paid by the Lender shall on demand be repaid to the
Lender, and the Chargor will also make timely filings of all tax returns and
governmental reports required to be filed or submitted under any applicable laws
or regulations;



(iii) 
Authorisations: maintain in full force and effect all governmental consents,
licences, authorisations, approvals, declarations, filings and registrations
obtained or made in connection with the Transaction Documents and every document
the execution and delivery of which is contemplated hereby (including without
limitation foreign exchange and transfer permits regarding amounts due hereunder
and thereunder) and take all such additional action as may be proper or
advisable in connection therewith, and obtain or effect any new or additional
governmental consents, licences, authorisations, approvals, declarations,
filings or registrations as may become necessary for the performance of any of
the terms and conditions of the Transaction Documents;



 



 
Page 5 of 23

--------------------------------------------------------------------------------

 



(iv) 
Adverse Change: promptly notify the Lender of any material adverse event or
material change in  its condition (financial or otherwise) and of any
litigation, arbitration or administrative proceedings being threatened or
initiated against it which is likely to affect materially and adversely its
operations or financial condition, all such notification to be given to the
Lender promptly upon the Chargor becoming aware of the said change or of the
said litigation. arbitration or proceedings or threat thereof and the amount of
contingent liability, if such amount is ascertainable;



(v) 
Notification: promptly inform the Lender of any Event of Default or any event or
the receipt of any notice which may affect the fulfilment by the Chargor of any
of its covenants or obligations hereunder, or may affect its ability to carry on
its businesses or any application made or an order for the Chargor to be placed
under judicial management or for the appointment of a judicial manager upon
occurrence thereof;



(vi) 
Subordination: ensure that all shareholders' and/or directors' loans or advances
save and except for bonds issued by the Chargor to their shareholders (including
interest payment relating thereto), whether now or hereafter owing from time to
time by the Chargor to any shareholder or director including all such
shareholders' and/or directors' loans or advances owing prior to the date of
this Debenture shall henceforth at all times be subordinated to the Facility
hereof and will procure all of its shareholders enclitic directors which have
granted such loans or advances to the Chargor to agree to subordinate their
loans to the Facility hereof and to execute such deed of subordination in form
and substance satisfactory to the Lender in favour of the Lender if the Lender
so requires;



(vii) 
Insurance: at its own expense, effect and maintain or cause to be effected and
maintained insurance over all its assets and property charged or to be charged
to the Lender in connection with the Facility with reputable insurer(s), All
policies and all endorsements, supplements or amendments thereto shall at the
Lender's request be delivered to the Lender with the receipt for every premium
payable in respect thereof seven (7) days prior to the expiry of such policies
and in default of such delivery or production it shall be lawful (but not
obligatory) for the Lender to renew and/or effect the insurance aforesaid in
such sum as the Lender shall think fit at the Chargor's expense;



(viii) 
Further Acts: from time to time on reasonable request by the Lender do or
procure the doing of all such acts and will execute or procure the execution of
all such documents as the Lender may consider necessary or desirable for giving
full effect to this Debenture and/or secure to the Lender the full benefits of
all rights, powers and remedies conferred upon the Lender by this Debenture.



(B) 
Negative Undertakings: The Chargor undertakes that at all times during the
continuance of the Transaction Documents and until the full and final discharge
of all the Total Indebtedness it shall not, save and except with the prior
written consent of the Lender. such consent not to be unreasonably withheld:-



(i) 
undertake or permit or effect any re-organisation, amalgamation. reconstruction,
or any other schemes of compromise or arrangement or otherwise affecting its
present constitution;



(ii) 
create or permit to arise or subsist or have outstanding any mortgage. charge
(whether fixed or floating), pledge, hypothecation, lien (other than a lien
arising by operation of law) or any other encumbrance or security whatsoever on
or over the whole or any part of its properties or assets, both present and
future whatsoever and wheresoever situate (including without limitation any
factoring of the Chargor's Receivables);



(iii) 
permit or suffer any substantial change in the shareholding of the Chargor;




 
Page 6 of 23

--------------------------------------------------------------------------------

 



-7-


(iv) 
lease, let out, sublet or otherwise part with possession of any of the
properties charged to the Lender under the Transaction Documents;



(v) 
make substantial alteration to the nature of its business or effect any
alteration of the Chargor's Memorandum and Articles of Association relating to
its borrowing powers or principal business;



(vi) 
declare make or pay any dividend or other distribution (in cash or in kind, in
respect of any of its share capital in, or in respect of, any financial year or
period; and

 
(viii) 
place the Lender in a less favourable position in relation to other lenders,
whether banks or other financial institutions, in terms of security or support.



7. 
EVENTS OF DEFAULT



The Thud Indebtedness (whether subject to any specific agreement or otherwise)
shall at the option of the Lender (without airing prior notice become
immediately due and payable upon the occurrence or declaration by the Lender of
any of the following events:-


(i) 
Non-payment: the Chargor fails to punctually pay the Total Indebtedness at such
time and date as provided in the Transaction Documents; or



(ii) 
Breach of warranty: any representation, warranty, covenant or statement made by
the Chargor in any Transaction Document or in any document delivered under it
now or at any later date is not complied with or is incorrect, misleading or
untrue or ceases to be correct. accurate or true in any material respect; or



(iii) 
Breach of obligation or undertaking: the Chargor commits or threatens to commit
any breach of or fails to observe any of the obligations accepted or
undertakings given by its execution and delivery of the Transaction Documents to
which it is a party or any other document called for by the terms of the
Transaction Documents or commits any breach of or fails to observe any of its
obligations or undertakings under the Transaction Documents to which it is a
part) or in the reasonable judgement of the Lender threatens or is likely to
commit any breach of or threatens or is likely not to observe any of the
obligations or undertakings of the Chargor under the Transaction Documents and
in the case of such breach or failure which in the reasonable opinion of the
Lender is cable of being remedied, the Chargor fails to remedy such breach or
failure to the satisfaction of the Lender within 30 days of its occurrence; or



(iv) 
Insolvency: the Chargor becomes insolvent is unable to pay its debts as they
fall due, stops, suspends or in the reasonable judgment of the Lender, threatens
to stop or suspend its business or payment of its debts. begins negotiations or
takes any proceedings or other step with a view, to re-adjustment, rescheduling
or deferral of its indebtedness or proposes or makes a general assignment or any
statutory or other arrangement or composition with or for the benefit of its
creditors or a moratorium is agreed or declared in respect of or affecting the
indebtedness of the Chargor; or



(v) 
Enforcement proceedings: a distress, writ of seizure and sale. attachment,
encumbrance, execution or other legal process is levied, enforced or sued over
on or against the assets of the Chargor; or



(vi) 
Security enforceable: any present or future security on or over the assets of
the Chargor becomes enforceable and any step (including the taking of possession
or the appointment of a Receiver or similar officer) is taken to enforce that
security; or



(vii) 
Dissolution: any step is taken by any person for the dissolution (including
judicial management) of the Chargor (including if a petition is presented, an
order is made or a notice is given for the passing of a resolution for such
dissolution (including judicial management)) (except for the purpose of and
followed by a reconstruction. amalgamation or reorganisation on terms approved
by the Lender before that step is taken): or for the appointment of a liquidator
(including a provisional liquidator t. Receiver. judicial manager, trustee.
assignee. administrator. agent or similar officer of the Chargor over any part
of the assets of the Chargor; or




 
Page 7 of 23

--------------------------------------------------------------------------------

 



 


 


(viii) 
Change in ownership: any change occurs in the management, ownership or control
of the Chargor or a significant portion of its assets, which in the reasonable
opinion of the Lender constitutes a material adverse change affecting the
financial condition or operations of the Chargor; or



(ix) 
Authorisation and consents: any governmental registration, consent, licence,
authorisation, approval, act, condition or thing required in connection with the
Transaction Documents (including without limitation required to ensure that the
Transaction Documents are legal, valid and binding on the Chargor and any other
party thereto, and admissible in evidence in the courts of Singapore). or any
other document, the execution and delivery of which is contemplated therein,
expires, is not done, complied with or obtained or is terminated, revoked
modified or restricted in any way unacceptable to the Lender. or any certificate
or opinion furnished under any Transaction Document is shown to have been false
or misleading as of its date in any material impact; or



(x) 
Illegality: it is or will become unlawful for the Chargor or any party to the
Transaction Documents to perform or comply with any one or more of its
respective obligations under the Transaction Documents; or



(xi) 
Accounts: the audited accounts of the Chargor delivered to the Lender under
paragraph 1.7 of Schedule 2 to the Facility Agreement are qualified in a manner
or to an extent unacceptable to the Lender, or



(xii) 
Transaction Documents: any Transaction Document is not in full force and effect;
or



(xiii) 
Legal proceedings: any suit or action of any kind whatsoever (whether criminal
or civil) shall be instituted or threatened against the Chargor which may have a
material adverse effect on the financial condition or business of the Chargor;
or



(xiv) 
Analogous events: an event occurs which under the law of any relevant
jurisdiction, has an analogous or equivalent effect to any of the events
mentioned in this Clause 7; or



(xv) 
Compulsory Acquisition: any notice or proposal for compulsory acquisition of any
property or assets issued or made which in the reasonable opinion of the Lender
has or may have a material adverse effect on the Charger; or



(xvi) 
 Material adverse change: any event occurs or circumstance arises which, in the
reasonable opinion of the Lender, gives grounds for believing that the Charger
or any party to the Transaction Documents will or may not (or may be unable to)
perform Or comply with any one or more of their respective obligations under the
Transaction Documents or any other documents called for by the Transaction
Documents or is otherwise in jeopardy and notice thereof is given to the
Chargor.



8. 
POWERS OF THE LENDER ON DEFAULT BY THE CHARGOR



(A) 
Powers : Subject to the proviso in 8(B) below, if any Event of Default shall
have occurred or is declared, the Lender shall be entitled to, inter alia,
exercise all or any of the following powers. that is to say:-






 
Page 8 of 23

--------------------------------------------------------------------------------

 



 


(i) 
Payment of Total Indebtedness : the Lender may by prior written notice of 5
Business Days to the Charger declare the Total Indebtedness hereunder to be
immediately due and payable. whereupon the same shall, notwithstanding any other
provision of this Debenture, become so payable together with accrued interest
thereon (including without limitation any default interest) and any other sums
then owed by the Chargor or hereunder without further demand, presentment,
protest or other notice whatsoever. and without the consent, decree or
authorisation of any court, all of which are hereby expressly waived by the
Chargor.



(ii) 
Cancellation of undisbursed Facility : the Lender may by written notice to the
Charger, declare that any undisbursed portion of the Facility shall be cancelled
whereupon the same shall be cancelled notwithstanding any subsequent action by
the Chargor to remedy any of the Events of Default; and/or



(iii) 
Give notice and sue for recovery: the Lender may from time to time at its
discretion be at liberty to give any notice which may be deemed necessary by the
Lender to any person or persons owing moneys to the Chargor that all such moneys
be paid to the Lender and the Chargor hereby irrevocably appoints the Lender to
be its attorney in fact to demand sue for recover and take all appropriate legal
proceedings to recover such moneys and to give a good receipt for the same and
to give such notices to the debtors of the Chargor and to take all necessary
steps to complete the assignment of such moneys to the Lender.



(B) 
Provided that no Event of Default under Clause 7 will occur if the failure to
comply or breach is capable of remedy and is remedied within five (5) Business
Days of the Lender giving notice to the Charger of the failure to comply or
breach. Such notice shall include reasonable details of the non compliance or
breach.



(C) 
Exercisable at Lender's Discretion : All or any of the rights. powers or
remedies conferred by this Debenture shall be exercisable by the Lender at its
discretion, or at any time and from time to time and in any order as may be
determined by the Lender.



9. 
REPRESENTATIONS AND WARRANTIES



The Chargor hereby represents and warrants to the Lender as follows:-


(i) 
Status: the Chargor is a company with limited liability and was duly
incorporated in the Republic of Singapore and is validly existing under the laws
of the Republic of Singapore with the power and authority to own assets and to
conduct the business which it conducts and/or purports to conduct;



(ii) 
 Powers and authorisation: the Chargor has full power and authority to carry on
the business currently carried on by it, to borrow monies and to enter into.
exercise its rights and perform its obligations under the Transaction Documents;



(iii) 
Valid and binding obligations: the Transaction Documents have been validly
authorised by the appropriate corporate actions of the Chargor and when executed
and delivered will constitute legal valid and binding obligations of the Charger
and are enforceable against the Chargor in accordance with their respective
terms;



(iv) 
Requirements fulfilled: all actions. conditions and things required to be taken,
fulfilled and done (including without limitation the obtaining of any necessary
consents and the like except for stamp duty on the Transaction Documents (where
applicable) and any filings in relation thereto which will be done within the
time agreed between the Lender and the Charger and in accordance with the
requirements of the law) in order (i) to enable the Charger lawfully to enter
into, exercise its rights and perform and comply with its obligations under the
Transaction Documents, (ii) to ensure that the said obligations are legally
binding and enforceable, and (iii) to make the Transaction Documents admissible
as evidence in the courts of Singapore have been taken, fulfilled and done:




 
Page 9 of 23

--------------------------------------------------------------------------------

 



-10-


 


(v) 
No material adverse effect: the Chargor has not committed, under any agreement
to which it is a party or by which it is bound a default which might have a
material adverse effect on the business, assets or financial condition of the
Chargor;



(vi) 
 No litigation: save as disclosed by the Chargor to the Lender prior to the
execution of this Debenture, there are no litigation, arbitration or
administrative proceedings current or pending before any court or to the
knowledge of the Chargor threatened against or affecting the Chargor and no
proceedings are before any court, tribunal, government agency or administrative
body pending or to the knowledge of the Chargor threatened against it which if
adversely determined would materially and adversely affect the financial
condition or operations of the Chargor or impair the rights of the Charger to
carry on its business substantially as now conducted or the ability of the
Chargor to observe and perform its obligations under the Transaction Documents,
and to the best of the knowledge and belief of the Chargor, the Chargor has
complied with all applicable laws statutes and regulations and with the
requirements of all government authorities having jurisdiction over the Chargor;



(viii) 
No dissolution: no legal procedure has been started nor have any legal
proceedings been initiated or, to the best of the Chargor's knowledge and
belief, threatened, for the dissolution, winding-up or reorganisation of, or for
the appointment of a receiver, manager (including a judicial manager appointed
under Part VIIIA of the Companies Act), trustee or similar officer of the
Chargor or of any or all of its assets;



(viii) 
Taxes: the Charger has filed all tax returns which it is required by law to file
and has paid and discharged all taxes. assessments, fees and other governmental
charges (other than payroll taxes in the aggregate sum of $113,353.00) assessed
against it or upon any of its assets or adequate reserves have been established
for the payment thereof Provided that this sub-Clause shall apply only to tax
returns or payments (described as aforesaid) where the failure to file such tax
returns and/or make such payments might, in the reasonable opinion of the
Lender, have a material and adverse effect on the business or financial
condition of the Chargor;



(ix) 
No Default: the Chargor is not in default in the payment or performance of any
of its obligations for borrowed money and no Event of Default has occurred or is
continuing or is anticipated;



(x) 
Compliance: neither the execution and delivery of the Transaction Documents nor
the performance of any of the terms thereof will:-



(a) 
contravene or constitute a default under any provision contained in any
agreement, instrument law, judgment, order, licence, permit or consent by which
the Charger is bound or affected; or



(b) 
cause any limitation on the Chargor or the powers of its directors, whether
imposed by or contained in its Memorandum and Articles of Association or by-laws
or in any law, judgment, agreement, instrument or otherwise, to be exceeded;



(xi) 
No security : save as otherwise disclosed in the Accounting and Corporate
Regulatory Authority and except for any security granted in favour of the Lender
in relation to this Debenture, no security exists on or over the assets of the
Chargor other than any lien arising by operation of law;




 
Page 10 of 23

--------------------------------------------------------------------------------

 



 


(xii) 
Repetition: each of the above representations and warranties will be correct and
complied with in all respects so long as any sum remains to be lent or remains
payable under this Debenture as if repealed then by reference to the then
existing circumstances.



10. 
APPOINTMENT OF RECEIVER



(A) 
Appointment : At any time after (i) any of the Total Indebtedness shall have
become payable under Clause 7 hereof or (ii) the Chargor shall have requested
the Lender to appoint a Receiver hereunder. the Lender may appoint one or more
persons to be a Receiver of the Charged Property.



(B) 
Removal : The Lender may (i) remove any Receiver previously appointed hereunder
and (ii) appoint another person or other persons as Receiver or Receivers,
either in the place of a Receiver so removed or who has otherwise ceased to act
or to act jointly with a Receiver or Receivers previously appointed hereunder.
If at any time and by virtue of any such appointment(s) any two or more persons
shall hold office as Receivers of the same assets, each one of such Receivers
shall be entitled (unless the contrary shall be stated in any of the deed(s) or
other instrument(s) appointing them) to exercise all the powers and disc hereby
conferred on Receivers individually and to the exclusion of the other or others
of them.



(C) 
By Deed or in Writing : Every such appointment or removal, and every delegation,
appointment or removal by the Lender in the exercise of any right to delegate
powers or to remove delegates herein contained. may be made either by deed or by
instrument in writing under the hand of any officer of the Lender or by any
person authorised in writing in that behalf by any such officer.



11. 
RECEIVER



(A) 
Powers of Receiver : A Receiver so appointed shall be the agent of the Chargor
and the Chargor shall be solely responsible for his acts and defaults and
remuneration. Such Receiver shall have power:-



(i) 
Entry onto land: to enter into and take possession of or control any land or
premises of the Chargor or any part thereof or collect and get in any Charged
Property and for that purpose to take any proceedings in the name of the Chargor
or otherwise as may seem expedient;



(ii) 
Carry on business:  to carry on, manage or concur in carrying on and managing
the business of the Chargor or any part thereof including the power where the
Chargor has one or more subsidiaries of supervising controlling and financing
such subsidiary or subsidiaries and its or their business or businesses and the
conduct thereof and for any of those purposes to raise or borrow any money from
the Lender or any other person to rank for payment in priority to the security
constituted by or pursuant to this Debenture and with or without a mortgage or
charge that may he required upon the security of the whole or any part of the
Charged Property;



(iii) 
Call on shares : where any capital in respect of any such capital or shares of
the Chargor is outstanding and uncalled to require the directors of the Chargor
forthwith to call up all or so much of such uncalled capital of the Clangor and
to enforce payment of calls so made and any previous unpaid calls by taking
proceedings in the name of the Chargor or his own name or otherwise as may seem
expedient and as may be sufficient to pay to the Lender all moneys then due and
owing hereunder.



(iv) 
Sell or lease property : forthwith and without restriction to sell. lease,
surrender or otherwise dispose of or agree in selling, leasing, accepting
surrenders or otherwise disposing (obtaining only when and where necessary the
leave of the Court) of the whole or any part






 
Page 11 of 23

--------------------------------------------------------------------------------

 



 


of the Charged Properly (and for this purpose. to sever. if necessary, plant,
machinery and other fixtures from the land) by public auction or by private
contract on such terms and conditions as he may think fit, with power to vary
any contract for sale and to resell without being answerable for any loss
occasioned thereby; any such sale may be for cash, shares or stocks. debenture
stock or other valuable consideration to be paid or satisfied at such time or
times as the Receiver shall think fit;


(v) 
License property : to lease, let, hire and license or agree in leasing, letting,
hiring and licensing or accept surrenders of leases, tenancies or licences of
all or any part of the land and premises of the Charged Property and assets on
such terms and for such consideration as he may deem fit;



(vi) 
Arrangement or compromise:  to make any arrangement or enter into any compromise
which he shall think expedient;



(vii) 
Repair property: to repair and keep in repair and make and effect all or any
improvements of the Charged Property and assets and fur this purpose to apply in
the name of the Chargor for such licences or approvals as may be required by any
law or regulation and to take out maintain and renew all insurances in respect
of the Charged Property and assets against loss or damage by fire or any other
risk as he shall think fit;



(viii) 
Employ professional advisers: to employ, engage, appoint and terminate the
services of such managers and other employees and professional advisers or
otherwise on such terms and conditions as to remuneration or otherwise as he
shall think fit including without limitation the power to engage his own firm in
the conduct of the receivership;



(ix) 
Acquire share capital : to promote or otherwise acquire the share capital of any
body corporate with a view to such body corporate becoming a subsidiary of the
Chargor and purchasing, leasing or otherwise acquiring an interest in the whole
or any part of the Charged Property or carrying on any business in succession to
the Chargor or any subsidiary of the Chargor;



(x) 
Take proceedings: to take or defend proceedings in the name of the Chargor
including proceedings for the conpulsory winding-up of the Chargor and to submit
to arbitration, negotiate, compromise, abandon and settle any claims and
proceedings concerning the Charged Property and to demand, receive, give valid
receipt for or discharge the same;



(xi) 
Incidental acts: to execute and do all such acts, deeds and things as to him or
the Lender may appear incidental or conducive to any of the powers vested in him
or to be conducive to the realisation of the security constituted by or pursuant
to this Debenture and which he lawfully may or can do as agent for the Chargor;
and



(xii) 
General: generally to do or cause to be done such acts or things which the
Chargor may have done in the ordinary conduct of its business for the protection
as well as for the improvement of the Charged Property.



(B) 
Consideration for Sale or Disposal: In making any sale or other disposal of any
of the Charged Property in the exercise of their respective powers (including a
disposal by the Receiver to any such subsidiary as is referred to in sub-Clause
(A) above) the Receiver or the Lender may accept, as and by way of consideration
for such sale or other disposal, cash, shares, loan capital or other
obligations, including without limitation consideration fluctuating according to
or dependent upon profit or turnover and consideration the amount whereof is to
be determined by a third pan). Any such consideration may be receivable in a
lump sum or by instalments and upon receipt by the Receiver shall ipso facto be
and




 
Page 12 of 23

--------------------------------------------------------------------------------

 



 


become charged with the payment of the Total Indebtedness. Any contract for any
such sale or other disposal may contain conditions excluding or restricting the
personal liability of the Receiver or the Lender. Plant, machinery and other
fixtures may be severed and sold in the exercise of their respective powers by
the Receiver or the Lender separately from the premises to which they are
attached without any consent being obtained from the Charger.


12. 
POWER OF ATTORNEY



(A) 
Appointment : The Chargor hereby irrevocably appoints any and eyery Receiver
appointed as aforesaid and his substitute or substitutes the attorney' or
attorneys in fact of the Chargor when more than one jointly and severally and on
its behalf and as its acts and deeds to execute, sign, seal and deliver and
otherwise perfect any deed, assurance, agreement, instrument or act which may be
required or may be deemed proper for any of the purposes set out in the
preceding Clause 11 hereof and with power for such attorney or attorneys to
appoint or remove any substitute or substitutes.



(B) 
Ratification: The Chargor hereby declares that such power of attorney has been
given for valuable consideration and shall be and remain irrevocable for as long
as any part of the Total Indebtedness remains unpaid or outstanding. The Charger
hereby ratifies and confirms and agrees to ratify and confirm whatever any such
attorney appointed pursuant to paragraph (A) above shall do or purport to do in
the exercise or purported exercise of all or any of the powers, authorities and
discretions referred to in paragraph (A) above.



13. 
APPLICATION OF MONIES BY RECEIVER



(A) 
Order of Application : All monies received by any Receiver appointed under this
Debenture shall (subject to the rights and claims of any person haying a
security ranking in priority to the security constituted by or pursuant to this
Debenture) be applied in the following order:-



(i) 
in the payment of the costs. charges and expenses of and incidental to the
Receiver's appointment and the payment of his remuneration;



(ii) 
in the payment and discharge of any liabilities incurred by the Receiver on the
Chargors behalf in the exercise of any of the powers of the Receiver;



(iii) 
in or towards payment of any debt or claim which are by statute payable in
preference to the Total Indebtedness but only to the extent to which such debt
or claim have such preference;



(iv) 
in or towards the satisfaction of all interest remaining unpaid on the Total
Indebtedness owing to the Lender;



(v) 
in or towards the satisfaction of all Total Indebtedness owing to the Lender;
and



(vi) 
any other fees or expenses accruing hereunder,



and any surplus shall be paid to the Chargor or other person entitled thereto.


(B) 
Remuneration: Every Receiver so appointed shall be entitled to reasonable
remuneration for his services at a rate to be fixed by agreement between him and
the Lender (or, failing such agreement, to be fixed by the Lender) appropriate
to the work and responsibilities involved upon the basis of charging from time
to time adopted in accordance with his current practice or the current practice
of his firm.



(C) 
Application : Only monies actually paid by the Receiver to the Lender in
satisfaction or discharge of the




 
Page 13 of 23

--------------------------------------------------------------------------------

 

 


Total Indebtedness shall be capable of being applied in satisfaction thereof.


(D) 
No Liability: Save as aforesaid the Lender shall be under no liability
whatsoever to the Receiver for his remuneration, costs. charges, expenses or
otherwise.



(E) 
 Exclusions : The provisions of Sections 29(6) and (8) of the Conveyancing Law
of Property Act, Chapter 61, 1994 Revised Edition Singapore shall not apply to
this Debenture.



14. 
APPOINTMENT OF RECEIVER NOT AFFECTING OTHER POWERS



The powers of appointment of a Receiver hereunder shall be in addition to and
not to the prejudice of any statutory and other powers (whether of sale,
receiving rents, distraining for rents or otherwise) of the Lender or otherwise
and so that such powers shall be and remain exercisable by the Lender in respect
of any of the Charged Property and of which no appointment of a Receiver by the
Lender shall from time to time be subsisting and that notwithstanding that an
appointment under the provisions hereof shall have subsisted and been withdrawn
in respect of that property or assets or shall be subsisting m respect of any
other Charged Property.


15. 
APPOINTMENT OF LENDER AS ATTORNEY IN FACT



(A) 
Appointment : The Chargor hereby irrevocably appoints the Lender and any
attorney in fact for the time being of the Lender its attorney in fact and in
its name and on its behalf and as its acts and deeds or otherwise to sign, seal.
deliver and otherwise perfect any such legal or other mortgages, charges,
assignments, transfers or agreements as aforesaid or (without executing any such
mortgage) any deed, assurance, instrument or act which may be required or may be
deemed proper or expedient for the full exercise of all or any of the powers
hereby conferred on the Lender or the Receiver for the purposes of enforcing or
realising this security.



(B) 
Ratification : The Chargor hereby declares that such power of attorney has been
given for valuable consideration and shall be and remain irrevocable for as long
as any part of the Total Indebtedness remains unpaid or outstanding. The Charger
hereby ratifies and confirms and agrees to ratify and confirm whatever any such
attorney appointed pursuant to paragraph (A) above shall do or purport to do in
the exercise or purported exercise of all or any of the powers. authorities and
discretions referred to in paragraph (A) above.



16. 
NO ENQUIRY BY THIRD PARTY



Any person dealing with the Lender or any of its delegates or the Receiver
appointed hereunder shall not be bound to see or enquire whether any event has
happened upon which any of the powers contained in this Debenture are or may be
exercisable by the Lender or the Receiver or otherwise as to the propriety or
regularity of any exercise thereof or any act purporting or intended to be an
exercise thereof or whether any money remains owing upon this security or be
concerned to see whether any such delegation shall have lapsed for any reason or
been revoked.


17. 
WAIVER NOT TO PREJUDICE RIGHTS OF THE LENDER



The Lender may from time to time and at any time waive either unconditionally or
on such terms and conditions as it may deem fit any breach by the Chargor of the
covenants, undertaking, stipulations, terms and conditions contained in the
Transaction Documents and any modification thereof but without prejudice to any
power, right and remedy for enforcement thereof. provided that:-





 
Page 14 of 23

--------------------------------------------------------------------------------

 



 




(i) 
no neglect or forbearance of the Lender to require and enforce payment of any
money under any Transaction Document or the performance and observance of an
covenant, undertaking, stipulation, term and condition contained in any
Transaction Document. nor any time which may be given to the Chargor or any
person shall in any way prejudice or affect any of the rights, powers or
remedies of the Lender at any time afterwards to act strictly in accordance with
the provisions hereof; and



(ii) 
no such waiver of any breach as aforesaid shall prejudice the rights of the
Lender in respect of any other or subsequent breach of any of the covenants,
undertakings, stipulations, terms or conditions aforesaid.



18. 
INDULGENCE



(A) 
Time : The liability of the Chargor hereunder shall not be impaired or
discharged by reason of any time or other indulgence being granted by or with
the consent of the Lender to any person who or which may be in any way liable to
pay any of the Total Indebtedness or by reason of any arrangement being entered
into or composition accepted by the Lender modifying the operation of law or
otherwise its rights and remedies under the provisions of any Transaction
Document.



(B) 
Abstention : The Lender may at any time or times without discharging or in any
way, affecting the security created by or pursuant to this Debenture or any
remedy in respect of such security grant to the Chargor time or indulgence or
abstain from asserting, culling. exercising or enforcing any remedy, security,
guarantee or other rights which it may now or hereafter have from or against the
Chargor.



19. 
RIGHTS OF THE LENDER



(A) 
Set-Off : The Chargor authorises the Lender (who shall not be obliged) to apply
at any time and without prior notice to the Charger, any credit balance (whether
or not then due) to which the Charger is at any time beneficially entitled to
any account of the Charger at any. office of the Lender (whether in Singapore or
elsewhere) in or towards the immediate satisfaction of any part of the Total
Indebtedness whether matured or otherwise, whether contingent, unliquidated or
joint and whether expressed in a currency different from the currency of the
account of the Charger. and unpaid_ For that purpose, the Lender is authorised
to (i) withhold payment of all or an) part of such credit balance and/or (ii)
use all or any pan of any such credit balance to buy such other currencies as
may be necessary to effect such application. The Lender's rights under this
Clause, which shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other right to which it is at any time
otherwise entitled (whether by operation of law, contract or otherwise).



(B) 
Right to Debit : If any of the Total Indebtedness shall not be paid on the due
date thereof the Lender shall be at liberty forthwith or any time thereafter to
debit the same to any account of the Chargor then current without prejudice to
the rights and remedies of the Lender against the Chargor and any other party
liable to the Lender for the same and also without prejudice to any right of the
Lender under this Debenture.



(C) 
Right of Consolidation :



(i) 
The provisions of Section 21(1) of the Conveyancing and Law or Property Act.
Chapter 61, 1994 Revised edition. (restricting the right of consolidation) shall
not apply to this Debenture.



(ii) 
Without prejudice to any equitable right of consolidation it is hereby declared
that no property of the Charge which at the date hereof is or which at any time
hereafter shall become subject to a mortgage or charge in favour of or vested in
the Lender shall be redeemed except on payment not only of all moneys secured
thereby but also of all the Total Indebtedness.






 
Page 15 of 23

--------------------------------------------------------------------------------

 

 
20. 
PAYMENT



(A) 
 Manner of Payment: Unites otherwise provided in this Debenture or otherwise
specified by the Lender, payments to be made by the Charger to the Lender under
this Debenture, including all repayments of principal and payments of interest
and any other sums due from the Charger, shall be made by wire transfer in USD
to the Lender at [please provide account details for wire transfer] or to such
account or at such other address as the Lender may designate from time to time.



(B) 
Non-Business Day: Any payment to be made by the Chargor on a day which would
otherwise be due on a non-Business Day shall instead be made on the next
Business Day in the same calendar month (if there is one) or the preceding
Business Day (if-there is none), and all calculations of interest shall be
adjusted accordingly.



(C) 
Free and Clear Payments: Clause 10 of the Facility Agreement shall apply.



(D) 
Payments to be in Gross : All moneys received by the Lender from the Chargor or
from any other person or estate or parry capable of being applied in reduction
of the Total Indebtedness shall be regarded for all purposes as payments in
gross and if the Chargor or any person or party shall become bankrupt or
insolvent or be wound up (either by order of court or by an effective resolution
for winding up) the Lender may prove against the Chargor or any such other
person or party for the whole of the moneys then owing and no money received
under such proof shall be considered as received in respect of this Debenture
but the full amount of the Total Indebtedness shall be payable until the Lender
have received from all sources one hundred cents in the dollar and if the amount
ultimately. received by the Lender shall exceed the amount of the ultimate
balance owing to the Lender the excess only over such ultimate balance shall be
repaid to the person or party on whose account the same shall have been received
by the Lender.



21. 
REMEDIES AND WAIVERS



Neitherthe failure to exercise nor any delay in exercising on the part of the
Lender any right or remedy her shall operate as a waiver thereof, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise thereof or the exercise of any other right or remedy.


22. 
INDEMNITY



(A) 
Indemnity : The Chargor acknowledges that the Facility is granted and extended
by the Lender on the terms and conditions of the Transaction Documents and the
security created therein. In connection therewith and without prejudice to any
of the provisions herein, the Chargor shall keep the Lender fully and
effectively indemnified from and against. all actions, losses, claims,
proceedings, costs. demands or liabilities which may be suffered or incurred by
the Lender under or by virtue of the Charged Property. this Debenture and/or by
virtue of the Lender granting to the Chargor any part of the Facility.



(B) 
Tax Indemnity : Without prejudice to the provisions of any Transaction Document,
if the Lender is required by law to make any payment, whether on account of tax
(not being a payment of tax on its overall net income) or otherwise, on or
calculated by reference to any sum received or receivable by it under any
Transaction Document or any liability in respect of any such payment is asserted
imposed, levied or assessed against the Lender as a consequence of any credit,
deduction or refund obtained by the






 
Page 16 of 23

--------------------------------------------------------------------------------

 



 


Lender in respect of interest paid under any Transaction Document being
disallowed, the Chargor will on demand pay to that Lender free and clear of all
withholdings and deductions an amount sufficient to indemnify it against such
payment or liability, together with any interest, penalty and expense payable or
incurred in connection therewith.


(C) 
Currency Indemnity :



(i) 
In respect of any sum payable by the Chargor under or in connection with any
Transaction Document (and any damages in relation thereto). USD (the "Currency
of Account") shall be the sole currency of account and payment.



(ii) 
Any amount received or recovered in a currency other than the Currency of
Account (whether as a result of. or of the enforcement of, a judgment or order
of court of any jurisdiction, in the dissolution of the Chargor or otherwise) by
the Lender in respect of any sum expressed to be due to it from the Chargor
under any Transaction Document shall only constitute a discharge to the Chargor
to the extent of the amount of the Currency of Account which the recipient is
able, in accordance with its usual practice, to purchase with the amount so
received or recovered in that currency on the date of that receipt or recovery
(or, if it is not practicable to make that purchase on that date, on the first
date on which it is practicable to do so).



(iii) 
If that amount in the Currency of Account is less than the amount of the
Currency of Account expressed to be due to the recipient under any Transaction
Document. the Chargor shall indemnify it against any loss sustained by it as a
result. In any event. the Chargor shall indemnify the recipient against the cost
of making any such purchase.



(D) 
Indemnities Separate and Independent: Each of the indemnities in this Debenture
constitutes a separate and independent obligation from the other obligations in
this Debenture, shall give rise to a separate and independent cause of action,
shall apply irrespective of any indulgence granted by any Lender and shall
continue in full force and effect despite any judgment. order, claim or proof
for a liquidated amount in respect of any sum due under this Debenture or any
judgment or order. No proof or evidence of any actual kiss may be required.



23. 
CALCULATIONS



(A) 
Basis of Calculation : All interest and fees shall accrue from day to day and
shall be calculated on the basis of a year of 365 days and the actual number of
days elapsed.



24. 
ASSIGNMENT



(A) 
Benefit and Burden of this Debenture : This Debenture shall benefit and be
binding on the parties, their respective successors and any permitted assignee
or transferee of some or all of a party's rights or obligations under this
Debenture. Any reference in this Debenture to any party shall be construed
accordingly.



(B) 
Chargor: The Chargor may not assign or transfer all or any part of its rights or
obligations under this Debenture.



(C) 
Lender :



(i) 
The Lender may assign or transfer all or any part of its rights and/or
obligations under this Debenture without the consent of the Chargor. Any such
assignment or transfer shall after such assignment or transfer be notified in
writing by the Lender to the Chargor.






 
Page 17 of 23

--------------------------------------------------------------------------------

 

 


(ii) 
Any such assignee or transferee shall be and be treated as a Lender for all
purposes of each Transaction Document and shall he entitled to the full benefit
of each Transaction Document to the same extent as if it were an original party
in respect of the rights and obligations assigned or transferred to it.



25. 
NOTICES AND DISCLOSURE



(A) 
Any notice or other communication given under this Debenture shall be in writing
and shall be served by delivering it personally or sending it by registered post
or by registered airmail (if posted to a country other than where the serving
Party is located) or courier or facsimile transmission to the address or
electronic transmission to the answerback address and for the attention of the
relevant party. Any such notice shall be deemed to have been received:



a) 
if delivered personally. at the time of delivery;



b) 
in the case of registered post or by courier, 48 hours from the date of posting
or dispatch :



c) 
in the case of registered airmail. 5 days from the date of posting: and



d) 
in the case of facsimile or electronic transmission, at the time of transmission



Provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day. and if receipt occurs
after 5 pm on a Business Day. or on a day which is not a Business Day, the
notice shall be deemed to have been received at 9 am on the next Business Day.


(B) 
Addresses and fax numbers of the parties are:



a)
In the ease of the Lender:
     
i)
Attn: Mohan Raj Abraham
   
Address:
19. Koppel Road #09-05, Jit Poh Building
     
Singapore 089058
   
Fax:
+65 6323 0291
   
Email:
mohan@Abrahamlawoffice.com
 
and
     
ii)
Attn:
Janet Cowgill
   
Address:
Wind Fields
     
39850 Snickersville Turnpike
     
Middleburg VA 20117
   
Fax:
703 940 4282
   
Email:
jancowgilll@aol.com
         
b)
In the case of the Chargor:
     
Attn:
Anthony Harisson
   
Address:
135 Joo Seng Road #02-01, Singapore 368363
   
Fax:
+65 6338 5373
   
Email:
aharrison@astratagroup.com
 



or such other address or facsimile number as may be notified in writing from
time to time by the relevant party to the other party.



 
Page 18 of 23

--------------------------------------------------------------------------------

 



 


(C) 
Each party may change its address from time to time, provided notice of such
change of address is provided to the other party in accordance with this Clause.



(D) 
Certification: Any document to be delivered to the Lender under the Transaction
Documents shall be signed or certified by a director or authorised signatory of
the Chargor.



26. 
PARTIAL INVALIDITY



The illegality, invalidity or unenforceability of any provision of this
Debenture under the law of any jurisdiction shall not affect its legality,
validity or enforceability under the law of any other jurisdiction nor the
legality, validity or enforceability of any other provision.


27. 
COUNTERPARTS



This Debenture may be signed in any number of counterparts, all of which taken
together when delivered to the Lender shall constitute one and the same
instrument. Any party may enter into this Debenture by signing any such
counterpart


28. 
GOVERNING LAW AND JURISDICTION



(A) 
Governing Law: This Debenture shall be governed by and construed in accordance
with the laws of Singapore.



(B) 
Jurisdiction :



(i) 
The courts in Singapore have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Debenture including disputes regarding
the existence, validity or termination of this Debenture ("Dispute:);



(ii) 
The parties agree that the courts of Singapore are the most appropriate and
convenient courts to settle any Disputes and accordingly no party will argue to
the contrary.



(This space is intentionally left blank)



 
Page 19 of 23

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF the Chargor has caused its Common Seal to be hereunto
affixed. and the authorised  representative of the Lender has set his hand, the
day and year first above written.




THE CHARGOR


The Common Seal of
)
ASTRATA (SINGAPORE) PTE LTD
)
was hereunto affixed in
)
the rpesence of:
)





/s/ signature DIRECTOR






/s/ Choo Bee Eng SECRETARY
Choo Bee Eng




THE LENDER


Signed by MOHAN R. ABRAHAM, Director
for and on behalf of FAME TRADING LTD.
the presence of:
/s/ Mohan R. Abraham


/s/ Tmyl Selvi Krishnaray


Tamil Selvi Krishnaray
Abraham Advocdoesh
Solicitors
 
 
Page 20 of 23

